DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #9821905 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-3, 12-21, 27, 29-32, 34-36 allowable. The restriction requirement between species , as set forth in the Office action mailed on 9/24/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/24/2021 is withdrawn.  Claims 4-10, 22-26, 28, and 33 , directed to Species A-D are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have a drive system for rotating a wheel of an aircraft landing gear, including a motor operable to rotate a drive pinion, a driven gear adapted to be mounted to the wheel, the drive system has a first configuration in which the drive pinion is capable of meshing with the driven gear to permit the motor to drive the driven gear and a second configuration in which the drive pinion is not capable of meshing with the driven gear, and the drive system further has a linear positioning actuator for moving the drive pinion relative to the driven gear, wherein the positioning actuator has a first end and second end, the first end having a pivotal connection with a pivot axis spaced at a fixed distance from an axis of rotation of the driven gear, and the second end having a pivotal connection with a pivot axis spaced at a fixed distance from an axis of rotation of the drive pinion, and a locking device external to the positioning actuator for locking the drive system in the second configuration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/1/2022